Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 1 of 22
  REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




               Exhibit 27
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 2 of 22
  REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




       [Document Redacted]
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 3 of 22
  REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




               Exhibit 28
     Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 4 of 22
       REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED

                                                                       Page 1

1    UNITED STATES DISTRICT COURT
     NORTHERN DISTRICT OF CALIFORNIA
2    SAN FRANCISCO DIVISION
     Case No. 4:17-cv-01892-HSG
3    - - - - - - - - - - - - - - - - - - - - - -x
4    CHARLES BAIRD and LAURA SLAYTON, as
     individuals, and on behalf of all others
5    similarly situated, and on behalf of the
     BlackRock Retirement Savings Plan,
6
                                         Plaintiffs,
7
                     -against-
8
     BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A.;
9    BLACKROCK, INC.; THE BLACKROCK, INC.
     RETIREMENT COMMITTEE; THE INVESTMENT COMMITTEE
10   OF THE RETIREMENT COMMITTEE; CATHERINE BOLZ;
     CHIP CASTILLE; PAIGE DICKOW; DANIEL A. DUNAY;
11   JEFFREY A. SMITH; ANNE ACKERLEY; AMY ENGEL;
     NANCY EVERETT; JOSEPH FELICIANI JR.; ANN MARIE
12   PETACH; MICHAEL FREDERICKS; CORIN FROST;
     DANIEL GAMBA; KEVIN HOLT; CHRIS JONES;
13   PHILIPPE MATSUMOTO; JOHN PERLOWSKI; ANDY
     PHILLIPS; KURT SCHANSINGER; and TOM SKROBE,
14
                                         Defendants.
15
     - - - - - - - - - - - - - - - - - - - - - -x
16
                                         July 12, 2018
17                                       9:19 a.m.
18
19             CONTINUED VIDEOTAPED DEPOSITION of
20   KATHLEEN NEDL, taken by attorneys for Plaintiff,
21   pursuant to notice, held at the offices of Cohen
22   Milstein Sellers & Toll PLLC, 88 Pine Street, New
23   York, New York, before Brittany Saline, a
24   Professional Shorthand Reporter and Notary Public.
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 5 of 22
       REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED
                             Kathleen Nedl

                                                                     Page 93

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 6 of 22
       REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED
                             Kathleen Nedl

                                                                     Page 94

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 7 of 22
  REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




               Exhibit 29
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 8 of 22
  REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




       [Document Redacted]
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 9 of 22
  REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




               Exhibit 30
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 10 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




       [Document Redacted]
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 11 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




                Exhibit 31
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 12 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




       [Document Redacted]
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 13 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




                Exhibit 32
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 14 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




       [Document Redacted]
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 15 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




                Exhibit 33
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 16 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




       [Document Redacted]
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 17 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




                Exhibit 34
     Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 18 of 22
        REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED

                                                                            Page 1

1                      UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                           SAN FRANCISCO DIVISION
4
5     CHARLES BAIRD, et al.,
6                 Plaintiffs,                  Case:    17-CV-1892-HSG-KAW
7     vs.
8     BLACKROCK INSTITUTIONAL TRUST
      COMPANY, N.A., et al.,
9
                 Defendants.
10    _______________________________/
11
12
13                       DEPOSITION OF RYAN HENIGE
14                              JANUARY 10, 2019
15
16
17
18
19
20    REPORTED BY:
21    JILL ANNE STEPHENSON, CSR 8563
22
23
                         Veritext Legal Solutions
24                           Mid-Atlantic Region
                     1250 Eye Street NW - Suite 350
25                        Washington, D.C.         20005

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 19 of 22
        REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED

                                                                       Page 44

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 20 of 22
        REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED

                                                                      Page 45

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 21 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




                Exhibit 35
Case 4:17-cv-01892-HSG Document 292-13 Filed 06/03/19 Page 22 of 22
   REDACTED VERSION OF DOCUMENTS SOUGHT TO BE SEALED




       [Document Redacted]
